Title: 1772. Decr. 23. Wednesday.
From: Adams, John
To: 


       Major Martin at the Office. He is very gracious with the first Man in the Province. The Governor spoke very handsomely, of all my Council.—“He did you Justice,” &c. &c. The Major is to dine with me tomorrow. He wishes for Warr, wants to be a Colonell—to get 1000 st. a Year for 8 or 10 Years that he may leave Something to his Children, &c. &c.—“An Ensign in the Army is Company for any Nobleman in England. A Colonel in the Army with 1000 a Year will spend an Evening with an Ensign, who can but just live upon his Pay and make him pay his Clubb. The Company that the Officers are obliged to keep, makes them poor, as bare as a scraped Carrot”—&c. &c.
       The Manners of these Gentlemen are very engaging and agreable.
       Took a Walk this Morning to the South End, and had some Conversation with my old Friends Crafts and Trot. I find they are both cooled—both flattened away. They complain especially Crafts that they are called Tories—&c. &c. Crafts has got Swifts Contests and Dissentions of the Nobles and Commons of Athens and Rome, and is making Extracts from it—about Clodius and Curio, popular Leaders &c. &c.
       My Wife says her Father never inculcated any Maxim of Behaviour upon his Children, so often as this—never to speak ill of any Body. To say all the handsome Things she could of Persons but no Evil—and to make Things rather than Persons the Subjects of Conversation.— These Rules, he always impressed upon Us, whenever We were going abroad, if it was but to spend an Afternoon.—He was always remarkable for observing these Rules in his own Conversation.—Her Grandfather Quincy was remarkable for never praising any Body, He did not often speak evil, but he seldom spoke well.
      